Case 4:18-cv-00442-ALM-CMC Document 132-12 Filed 05/08/20 Page 1 of 6 PageID #:
                                  7637




                      EXHIBIT 11
Case 4:18-cv-00442-ALM-CMC Document 132-12 Filed 05/08/20 Page 2 of 6 PageID #:
                                  7638
Case 4:18-cv-00442-ALM-CMC Document 132-12 Filed 05/08/20 Page 3 of 6 PageID #:
                                  7639
Case 4:18-cv-00442-ALM-CMC Document 132-12 Filed 05/08/20 Page 4 of 6 PageID #:
                                  7640
Case 4:18-cv-00442-ALM-CMC Document 132-12 Filed 05/08/20 Page 5 of 6 PageID #:
                                  7641
Case 4:18-cv-00442-ALM-CMC Document 132-12 Filed 05/08/20 Page 6 of 6 PageID #:
                                  7642
